716 F.2d 528
William E. Hutchings VON LUDWITZ, Appellant,v.George A. RALSTON, North Central Bureau of Prisons, UnitedStates of America, Appellees.
No. 83-1383.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 6, 1983.Decided Sept. 9, 1983.

Robert G. Ulrich, U.S. Atty., Frederick O. Griffin, Jr., Asst. U.S. Atty., Kansas City, Mo., for respondents-appellees.
William E. Hutchings Von Ludwitz, petitioner-appellant, pro se.
Before HEANEY, BRIGHT and McMILLIAN, Circuit Judges.
PER CURIAM.


1
William E. Hutchings Von Ludwitz was convicted in the District Court for the District of Oregon of kidnapping and is currently serving a life sentence at the United States Penitentiary at Leavenworth, Kansas.  He filed a petition for habeas corpus in the District Court1 for the Western District of Missouri challenging his conviction on a number of grounds.  The district court dismissed for failure to file a motion to set aside sentence with the sentencing court as required by 28 U.S.C. Sec. 2255 (1976).  We affirm.


2
Section 2255 provides that a petition for habeas corpus may not be filed by an inmate convicted of a federal crime unless the inmate can show that the remedies available under Sec. 2255 are unavailable or ineffective.   See United States v. Hayman, 342 U.S. 205, 223, 72 S.Ct. 263, 274, 96 L.Ed. 232 (1952);  McGhee v. Hanberry, 604 F.2d 9, 10 (5th Cir.1979).  The burden is on the petitioner to show that Sec. 2255 relief would be ineffective.   Cagle v. Ciccone, 368 F.2d 183, 184 (8th Cir.1966).


3
We agree with the district court that Von Ludwitz has failed to make this showing and affirm on the basis of the district court's opinion.  See 8th Cir.R. 14.



1
 The Honorable Elmo B. Hunter, United States Senior District Judge for the Western District of Missouri